Citation Nr: 1037081	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-38 008A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 10 
percent for bilateral temporomandibular disorder bruxism.

2.  Entitlement to an initial compensable disability rating for 
lumbar scoliosis degenerative disc disease L4-5 and facet 
arthropathy L5-S1 prior to February 25, 2009, and greater than 20 
percent beginning February 25, 2009.

3.  Entitlement to an initial compensable disability rating for 
degenerative joint disease right ankle prior to February 25, 
2009, and greater than 10 percent beginning February 25, 2009.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant, who is also the Veteran, had active service from 
January 1984 to July 2004.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
which continued initial noncompensable disability ratings for 
service-connected bilateral temporomandibular disorder bruxism, 
lumbar scoliosis degenerative disc disease L4-5 and facet 
arthropathy L5-S1, and degenerative joint disease right ankle.  
By rating decision dated in December 2007, the RO increased the 
Veteran's disability rating for bilateral temporomandibular 
disorder bruxism from noncompensable to 10 percent, effective 
August 1, 2004, the day after the Veteran's discharge from 
military service.  By rating decision dated in March 2010, the RO 
increased the Veteran's disability rating for lumbar scoliosis 
degenerative disc disease L4-5 and facet arthropathy L5-S1 from 
noncompensable to 20 percent and increased the Veteran's 
disability rating for degenerative joint disease right ankle from 
noncompensable to 10 percent, effective February 25, 2009, the 
date of the most recent VA examination.  However, the Veteran's 
appeal for a higher rating remains before the Board.  See AB v. 
Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice 
of disagreement as to an RO decision assigning a particular 
rating, a subsequent RO decision assigning a higher rating, but 
less than the maximum available benefit, does not abrogate the 
pending appeal).

In connection with his claim for an increased rating for 
bilateral temporomandibular disorder bruxism the Veteran 
has argued that this disorder has resulted in headaches.  
The Board interprets this as a claim for service 
connection for headaches secondary to bilateral 
temporomandibular disorder bruxism.  This issue has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction 
over it, and it is referred to the AOJ for appropriate 
action.  


FINDINGS OF FACT

1.  The Veteran's bilateral temporomandibular disorder bruxism is 
manifested by inter-incisal range of motion between 45 to 47 
millimeters (mm) and lateral excursion from 5 to 10 mm.     

2.  Prior to February 25, 2009 the Veteran's lumbar scoliosis 
degenerative disc disease L4-5 and facet arthropathy L5-S1was 
manifested by forward flexion of the thoracolumbar spine to 
greater than 60 degrees.  Furthermore intervertebral disc 
syndrome was not shown, and the Veteran denied any incapacitating 
episodes.  

3.  Beginning February 25, 2009 the Veteran's lumbar scoliosis 
degenerative disc disease L4-5 and facet arthropathy L5-S1, even 
with consideration of the Veteran's complaints of pain, has not 
caused forward flexion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar spine.  
Furthermore intervertebral disc syndrome has not been shown, and 
the Veteran has not had any incapacitating episodes.  

4.  Prior to February 25, 2009 the Veteran's degenerative joint 
disease right ankle was manifested by subjective complaints of 
pain and full range of motion without pain.

5.  Beginning February 25, 2009 the Veteran's degenerative joint 
disease right ankle has been manifested by subjective complaints 
of pain on all planes of motion.
  



CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating greater than 10 
percent for bilateral temporomandibular disorder bruxism have not 
been met. 38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.1, 
4.7, 4.40, 4.45, 4.150, Diagnostic Code 9905 (2009).

2.  The criteria for an initial compensable disability rating for 
lumbar scoliosis degenerative disc disease L4-5 and facet 
arthropathy L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Codes 5237 
(2009).

3.  The criteria for a disability rating greater than 20 percent 
for lumbar scoliosis degenerative disc disease L4-5 and facet 
arthropathy L5-S1 have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a, Diagnostic Codes 5237 
(2009).

4.  The criteria for an initial compensable disability rating for 
degenerative joint disease right ankle prior to February 25, 2009 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003-5271 (2009).

5.  The criteria for a disability rating greater than 10 percent 
for degenerative joint disease right ankle beginning February 25, 
2009 have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5003-5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This appeal arises out of the Veteran's claim that his service-
connected bilateral temporomandibular disorder bruxism, lumbar 
scoliosis degenerative disc disease L4-5 and facet arthropathy 
L5-S1, and degenerative joint disease right ankle are more 
disabling than evaluated both prior to and beginning February 25, 
2009.  

The Veteran filed a claim for service connection for the above 
claimed disorders while he was still in active service in April 
2004 and VA examinations in May 2004 diagnosed and confirmed the 
presence of these disorders.  By rating decision dated in 
September 2004 the RO granted service connection for the above 
cited disorders.  

General Legal Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which are based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  The 
governing regulations provide that the higher of two evaluations 
will be assigned if the disability more closely approximates the 
criteria for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on 
limitation of motion, the Board must also consider, in 
conjunction with the otherwise applicable diagnostic code, any 
additional functional loss the veteran may have sustained by 
virtue of other factors as described in 38 C.F.R. §§ 4.40 and 
4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors 
include more or less movement than normal, weakened movement, 
excess fatigability, incoordination, pain on movement, swelling, 
and deformity or atrophy of disuse.  38 C.F.R. § 4.45.  Also, the 
VA General Counsel held in VAOPGCPREC 9-98 after reiterating its 
holding in VAOPGCPREC 23-97 that pain as a factor must be 
considered in the evaluation of a joint disability with arthritis 
and that the provisions of 38 C.F.R. § 4.59 are for 
consideration.

"Staged ratings" or separate ratings for separate periods of 
time may be assigned based on the facts found following the 
initial grant of service connection.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  In order to evaluate the level of disability 
and any changes in severity, it is necessary to consider the 
complete medical history of the veteran's disability. Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  However, where an increase 
in the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is made.  
Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Analysis

	1.  Bilateral temporomandibular disorder bruxism

The Veteran's service-connected bilateral temporomandibular 
disorder bruxism is currently evaluated under 38 C.F.R. § 4.150, 
Diagnostic Code (DC) 9905.  Under DC 9905, limited motion of the 
inter-incisal range from 31 to 40 millimeters warrants a 10 
percent evaluation, from 21 to 30 millimeters warrants a 20 
percent evaluation, from 11 to 20 millimeters warrants a 30 
percent evaluation, and from 0 to 10 millimeters warrants a 40 
percent evaluation.  Limited motion of the range of lateral 
excursion from 0 to 4 millimeters warrants a 10 percent 
evaluation.  Ratings for limited inter-incisal movement shall not 
be combined with ratings for limited lateral excursion. 38 C.F.R. 
§ 4.150.

Evidence relevant to the level of severity of the Veteran's 
service-connected bilateral temporomandibular disorder bruxism 
includes two VA dental examinations dated in May 2004 and 
February 2009.  The May 2004 VA examination report shows that the 
Veteran's inter-incisal range of motion was to 47 millimeters 
(mm) with a loud popping noise on the left side of the jaw at 20 
mm and a clicking noise on the right side of the jaw at 21 mm.  
He could move 5 mms in right lateral excursion of the mandible 
and 8 mms in left lateral excursion of the mandible.  All of his 
jaw movements were within the normal range of motion.  There was 
pain to palpation bilaterally by the body of the mandible, the 
angle of the mandible, the temporomandibular joint (TMJ) area, 
the ear, the temple regions, and the pterygoid muscles.  The 
impression was bilateral temporomandibular disorder bruxism.

The February 2009 VA examination report noted the following 
mandibular excursions: maximum incisal opening was 45 mm, 
protrusive 6 mm, right lateral 10 mm and left lateral 10 mm.  
There were joint sounds with motion, a click with lateral 
movements on the right side and a pop with opening and closing 
the left side.  There was also pain on palpation of muscles and 
mastication, specifically the temporalis (mild on left), 
suboccipital (mild on left), and lateral pterygoid (moderate on 
right, mild on left).  There was also pain with palpation of the 
TMJ on the left.  The Veteran complained of headaches and jaw 
pain making eating uncomfortable.  He also reported that the 
headaches have caused him to miss work and prevent him from doing 
daily household chores, shopping, and exercise.  

The impression was disk displacement with reduction, left TMJ, 
with mild inflammation.  There was no limitation of motion.  The 
Veteran reported loss of function but the examiner noted that 
this was not observed on examination.  The condition, according 
to the Veteran's history, existed prior to military service, but, 
according to the examiner, may have worsened while on active duty 
especially with his parafunctional habit of clenching.  According 
to the examiner, the Veteran did not have a history of bruxism 
during the examination.         

Also of record are VA treatment records dated through October 
2009 showing a history of TMJ.  

Based on these findings, the Board finds that the evidence of 
record does not substantiate an evaluation greater than 10 
percent.  During the May 2004 VA examination the Veteran's inter-
incisal range of motion was to 47 mm and during the February 2009 
VA examination the veteran's maximum incisal opening without pain 
was 45 mm.  As above, limited motion of the inter-incisal range 
from 31 to 40 millimeters warrants a 10 percent evaluation under 
DC 9905.  A 20 percent evaluation requires limited motion of the 
inter-incisal range from 21 to 30 millimeters.  Furthermore, as 
the Veteran has demonstrated full range of motion of his jaw the 
Board finds that the Veteran has not demonstrated any additional 
functional loss to warrant an increased evaluation based on 38 
C.F.R. §§ 4.40, 4.45, 4.59. 

While the Veteran has complained of headaches secondary to his 
TMJ disorder, the Veteran is not currently service-connected for 
a headache disorder.  As above, a claim for entitlement to 
service connection for a headache disorder secondary to bilateral 
temporomandibular disorder bruxism has been referred to the RO 
for appropriate action.  

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate TMJ, 
consideration of other diagnostic codes for evaluating this 
disability does not appear appropriate.  See 38 C.F.R. § 4.20 
(permitting evaluation, by analogy, where the rating schedule 
does not provide a specific diagnostic code to rate the 
disability).  See Butts v. Brown, 5 Vet. App. 532 (1993).  
Accordingly, the Board finds that a 10 percent rating is the 
appropriate evaluation in this case and that the degree of 
impairment resulting from the bilateral temporomandibular 
disorder bruxism in this case does not more nearly approximate 
the next higher rating.  
  
2.  Lumbar scoliosis degenerative disc disease L4-5 and 
facet arthropathy L5-S1

The Veteran's low back strain is rated under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5237.  Under DC 5237 a 100 percent 
evaluation is appropriate for unfavorable ankylosis of the entire 
spine; a 50 percent evaluation is appropriate for unfavorable 
ankylosis of the entire thoracolumbar spine; a 40 percent 
evaluation is appropriate for favorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar spine of 
30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  A 30 percent evaluation is appropriate for 
forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical spine.  A 20 percent 
evaluation is appropriate where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater than 
60 degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical spine 
not greater than 170 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 
percent evaluation is appropriate where there is forward flexion 
of the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater than 40 degrees; 
or, combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater than 170 degrees 
but not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of the height.  38 C.F.R. § 4.71a, DC 5237.

Disorders of the spine may also be rated under DC 5243, 
Intervertebral Disc Syndrome Based on Incapacitating Episodes.  
Under this code a 10 percent disability evaluation is warranted 
for incapacitating episodes having a total duration of at least 
one week but less than two weeks during the past 12 months; a 20 
percent disability evaluation is warranted for incapacitating 
episodes having a total duration of at least two weeks but less 
than four weeks during the past 12 months; a 40 percent 
disability evaluation is warranted for incapacitating episodes 
having a total duration of at least four weeks but less than six 
weeks during the past 12 months; and a 60 percent disability 
evaluation is warranted for incapacitating episodes having a 
total duration of at least six weeks during the past 12 months.  
38 C.F.R. § 4.71a, DC 5243.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal ranges of 
motion for each component of spinal motion provided in this note 
are the maximum that can be used for calculation of the combined 
range of motion.  38 C.F.R. § 4.71a, DC 5235-43, Note (2).    

Evidence relevant to the level of severity of the Veteran's 
service-connected lumbar scoliosis degenerative disc disease L4-5 
and facet arthropathy L5-S1includes two VA examinations dated in 
May 2004 and February 2009.  During the May 2004 VA general 
examination the Veteran reported that he had suffered from low 
back pain for the past 15 years.  The pain occurred constantly 
and was localized.  The characteristic of the pain was burning in 
nature, aching in nature, and cramping in nature.  From 1 to 10 
(10 being the worst), the pain level was a 9.  The pain could be 
elicited by physical activity.  It was relieved by rest and 
medication, Motrin.  At the time of pain, the Veteran could 
function with medication.  He stated his condition does not cause 
incapacitation.  From the above condition the functional 
impairment was bending and lifting.  The condition did not result 
in any lost time from work.  

Physical examination of the thoracolumbar spine revealed no 
complaints of radiating pain on movement.  Muscle spasm was 
absent.  No tenderness was noted.  There was negative straight 
leg raising on the right and left.  Range of motion testing was 
as follows:  flexion to 90 degrees, extension to 30 degrees, 
right lateral flexion to 30 degrees, left lateral flexion to 30 
degrees, right lateral rotation to 30 degrees, and left lateral 
rotation to 30 degrees.  Range of motion was not additionally 
limited by pain, fatigue, weakness, lack of endurance, or 
incoordination.  There was no ankylosis of the spin and no signs 
of intervertebral disc syndrome present.  The impression was mild 
lumbar scoliosis, degenerative disc disease L4-5 and facet 
arthropathy L5-S1.  
  
The February 2009 VA examiner reviewed the claims file in 
conjunction with the examination.  During the examination the 
Veteran reported that he had constant pain to the back and was 
taking Mobic for the pain.  He stated he had difficulty sleeping 
and that he needed to be in a proper sleeping position in order 
to avoid constant irritating pain when he woke up in the morning.  
He stated he had treatment since his last VA examination 
consisting of a MRI (magnetic resonance imaging) scan and some 
physical therapy with some stretches.  He denied any pain 
management or neurosurgery referrals.  

The examiner noted that a review of the claims file revealed an 
August 2005 MRI report.  The reason for the MRI was reportedly 
chronic low back pain that had failed physical therapy and 
medication.  The MRI showed moderate generalized disc desiccation 
at L4-5 and L5-S1.  There was mild hypertrophic and degenerative 
change with facet joint arthropathy and multilevel disc disease 
with spinal and foraminal stenosis.  The impression was disc 
protrusion at L4-L5 with spinal and foraminal stenosis.  A 
subsequent January 2008 MRI showed essentially unchanged disc 
disease at L4-L5, more so than L5-S1 with now less concerning 
degenerative endplate edema at L4-L5.  

The Veteran stated that he had pain which was dull, aching, and 
constant.  He stated that the pain was localized  to the lower 
back and at times may be sharp with any increase in activity.  He 
stated he took Mobic which takes the edge off but never 
alleviates the pain.  He rated the pain 5-10/10 depending on his 
activity.  He denied any surgery to the area and denied the use 
of a brace.  He also denied use of a cane.  He denied any flare-
ups.  He stated that the pain was localized to the lumbar region 
with radiation to the right lower extremity along with tingling 
to the right lower extremity.  He denied any numbness.  The 
Veteran stated that he had lost seven days of work secondary to 
his back problem that year.  He stated that his activities of 
daily living are affected when it came to sitting, driving, and 
lifting along with running.  He stated that he can only sit or 
drive for 30 minutes.  When lifting, he tried to use proper 
lifting technique and avoid anything heavy.  He stated that he 
avoids all running secondary to his back problem.  He denied any 
problems with hygiene or dressing at home.  He denied any bowel 
or bladder problems as well as erectile dysfunction.  

Physical examination of the thoracolumbar spine revealed no edema 
or effusion.  There was no atrophy to the musculature to the 
thoracolumbar spine or the bilateral lower extremities.  There 
was no guarding noted to the thoracolumbar spine and no muscle 
spasms noted to the paraspinous muscles along the thoracolumbar 
spine.  There was pain to palpation noted to the right and left 
paraspinous muscles at L3 to S1.  

Active range of motion of the thoracolumbar spine was as follows:  
forward flexion from 0 to 80 degrees with pain noted from 40 to 
80 degrees, extension from 0 to 30 degrees with pain noted at 30 
degrees, left lateral flexion from 0 to 30 degrees with pain 
noted at 30 degrees, right lateral flexion from 0 to 30 degrees 
with pain noted at 30 degrees, left lateral rotation from 0 to 30 
degrees without pain, and right lateral rotation from 0 to 30 
degrees without pain.  Passive range of motion was exactly the 
same as active range of motion without pain noted in all planes 
of motion.  

Neurological examination revealed motor 5/5 muscle strength to 
bilateral lower extremities.  Sensory intact light brush strokes 
to bilateral lower extremities.  Deep tendon reflexes were 2+ at 
the patella and the Achilles tendon.  

Vascular examination revealed palpable and symmetrical dorsalis 
pedis pulses.  The Veteran had a good two second capillary refill 
noted at the distal digits of the left and right lower 
extremities.  The Veteran had normal gastroc soleus bulk.  Leg 
lengths were 93 centimeters (cm).  Side girth was equal and 
symmetrical.  Sitting straight leg raise 0 to 80 degrees with 
pain noted to the lumbar region.  Supine straight leg raise 0 to 
45 degrees bilaterally with pain noted to the lumbar region.  
Both sitting and supine straight leg raise did not produce 
radicular symptoms.    

X-ray examination of the thoracic spine showed minimal thoracic 
scoliosis.  X-ray examination of the lumbar spine showed normal 
vertebral body alignment maintained with no evidence of fracture 
or subluxation.  Multi-level disc space narrowing was present, 
most severely at L4-5.  Lesser degrees narrowing was also present 
at L2-L3, L3-L4, and L5-S1.  Facet hypertrophic changes were 
present bilaterally, spanning L4 thru S1.  Sacroiliac joints were 
normal.  No soft tissue abnormalities were seen.  The impression 
was multi-level degenerative disc disease and degenerative facet 
arthrosis.  

The ultimate diagnoses regarding the spine were as follows:  
scoliosis to the thoracic spine, degenerative disc disease to the 
lumbar spine without radiculopathy, and degenerative facet 
arthrosis to the lumbar spine without radiculopathy.  With regard 
to additional limitation of joint function, the examiner 
indicated that the impairment of joint function was determined by 
the actual range of joint motion as reported in the physical 
examination of the thoracolumbar spine.  The examiner noted that 
he could not, without resorting to mere speculation, opine 
whether pain, including pain on repetition, fatigue, weakness, 
lack of endurance, or incoordination caused additional function 
loss to the thoracolumbar spine.  

Also of record are VA treatment records dated through October 
2009 showing a history of and treatment regarding the Veteran's 
back disorder.  

There are two periods of time at issue here: prior to February 
25, 2009 during which the RO has assigned a noncompensable 
disability; and from February 25, 2009 to the present during 
which the RO assigned a rating of 20 percent.  The Board will 
consider the proper evaluation to be assigned for both time 
periods, pursuant to the Court's holding in Fenderson.

Given the evidence of record, the Board finds that an initial 
compensable disability rating is not warranted for the Veteran's 
lumbar scoliosis degenerative disc disease L4-5 and facet 
arthropathy L5-S1 prior to February 25, 2009 under the schedular 
criteria.  The Veteran's range of motion does not meet the 
criteria for a 10 percent rating under DC 5237 as his forward 
flexion is greater than 60 degrees, both with pain and without 
pain, there is no evidence of favorable ankylosis of the entire 
thoracolumbar spine.  As above, during the May 2004 VA 
examination the Veteran reportedly had 90 degrees of flexion.  
There is also no evidence of any incapacitating episodes relating 
to intervertebral disc syndrome during the past 12 months.  
During the May 2004 VA examination the Veteran specifically 
denied any such incapacitating episodes and the May 2004 VA 
examiner indicated that there were no signs of intervetebral disc 
syndrome present.  Thus, an initial compensable disability rating 
under either DC 5237 or DC 5243 is not warranted.  Furthermore, 
there are no other alternative diagnostic codes under 38 C.F.R. § 
4.71a that could apply to the Veteran's back disorder.   

The Board also finds that an initial compensable disability 
rating is not warranted for the Veteran's back disorder under 
DeLuca.  The May 2004 VA examiner specifically noted that there 
was no pain on repeated use, fatigue, weakness, lack of 
endurance, or incoordination. 

Given the evidence of record, the Board finds that a disability 
rating greater than 20 percent is not warranted for the Veteran's 
lumbar scoliosis degenerative disc disease L4-5 and facet 
arthropathy L5-S1 beginning February 25, 2009 under the scheduler 
criteria.  The Veteran's range of motion does not meet the 
criteria for a 30 percent rating under DC 5237 as a 30 percent 
rating pertains to limitation of motion of the cervical spine, 
not the lumbar spine.  The Veteran's range of motion also does 
not meet the criteria for a 40 percent rating under DC 5237 as 
his forward flexion is greater than 30 degrees, both with pain 
and without pain, and there is no evidence of favorable ankylosis 
of the entire thoracolumbar spine.  As above, during the February 
2009 VA examination the Veteran reportedly had 80 degrees of 
flexion without pain and 40 degrees of flexion with pain.  There 
is also no evidence of any incapacitating episodes relating to 
intervertebral disc syndrome during the past 12 months.  During 
the May 2004 VA examination the Veteran specifically denied any 
such incapacitating episodes and during the February 2009 VA 
examination the Veteran failed to report any such episodes.  
Thus, a disability rating greater than 20 percent under either DC 
5237 or DC 5243 is not warranted.  Furthermore, there are no 
other alternative diagnostic codes under 38 C.F.R. § 4.71a that 
could apply to the Veteran's back disorder.   

The Board also finds that a disability rating greater than 
20 percent is not warranted for the Veteran's low back disorder 
under DeLuca.  The February 2009 VA examiner specifically noted 
that there was no pain on repeated use, fatigue, weakness, lack 
of endurance, or incoordination. 

As to whether the Veteran is entitled to a separate compensable 
disability rating for any associated neurological disability the 
Board notes that the Veteran has not been diagnosed with a 
separate neurological disorder related to his service-connected 
back disorder.  As above, the February 2009 VA examiner found no 
evidence of radiculopathy on neurological examination.  

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate injuries 
to the spine, consideration of other diagnostic codes for 
evaluating the disability is not appropriate.  See 38 C.F.R. § 
4.20.  Accordingly, the Board finds that the disability ratings 
assigned in this case are appropriate and that the degree of 
impairment resulting from the lumbar scoliosis degenerative disc 
disease L4-5 and facet arthropathy L5-S1 in this case does not 
more nearly approximate the next higher rating.  


3.  Degenerative joint disease right ankle

The Veteran's service-connected right ankle disorder is rated 
under 38 C.F.R. § 4.71a, DCs 5003-5271.  Pursuant to DC 5003, 
degenerative arthritis is to be evaluated based on the limitation 
of motion of the joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  If the joint is 
affected by limitation of motion but the limitation of motion is 
non-compensable under the appropriate diagnostic code, a 10 
percent rating applies for each such group of minor joints 
affected by limitation of motion.  In the absence of limitation 
of motion, a 10 percent rating applies for X-ray evidence of 
involvement of two or more minor joint groups. A 20 percent 
rating applies for X-ray evidence of involvement of two or more 
minor joint groups, with occasionally incapacitating 
exacerbations. 38 C.F.R. § 4.71a, DC 5003.  Under DC 5271, marked 
limitation of motion of the ankle warrants a 20 percent 
evaluation.  A moderate limitation of motion of the ankle 
warrants a 10 percent evaluation.  38 C.F.R. § 4.71, Plate II 
indicates that normal ankle dorsiflexion is from 0 to 20 degrees 
and normal ankle plantar flexion is from 0 to 45 degrees.

Evidence relevant to the level of severity of the Veteran's 
service-connected degenerative joint disease right ankle includes 
two VA examinations dated in May 2004 and February 2009.  During 
the May 2004 VA general examination the Veteran reported that he 
had been suffering from a left ankle fracture and right ankle 
arthritis for the past five years.  The conditions were due to an 
old injury.  The symptoms of the conditions were pain which 
occurred constantly.  The Veteran indicated that his condition 
did not cause incapacitation.  The current treatment was status 
post left ankle internal fixation and reconstruction.  He had not 
had any prosthetic implants of the joint.  From the above 
condition the functional impairment was walking and standing.  
The condition did not result in any time lost from work.    

Physical examination of the ankles revealed a normal general 
appearance.  The range of motion of the right and left ankle was 
as follows:  dorsiflexion to 20 degrees and plantar flexion to 45 
degrees and the range of motion was not additionally limited by 
pain, fatigue, weakness, lack of endurance, or incoordination.  
Examination of the ankles did not reveal any deformity.  X-ray 
examination revealed arthritis of the right ankle and a diagnosis 
of degenerative joint disease, right ankle was given.    
  
The February 2009 VA examiner reviewed the claims file in 
conjunction with the examination.  During the examination the 
Veteran reported that he had reconstructive surgery to the 
ligament of his left ankle in 1981 with a revision in 1993 and 
that he had degenerative joint disease of the right ankle.  He 
stated he had noticed increased pain and decreased range of 
motion with instability to both ankles.  He stated that his 
treated had consisted of Mobic from his primary care provider at 
Wilford Hall.  

The Veteran stated that he had pain which was dull and throbbing 
in nature along with stiffness.  He stated stiffness lasted 30 to 
45 minutes.  He complained of instability, more on the left than 
the right.  He rated the pain 5/10 localized to the anterolateral 
aspect of the ankles.  He stated that it increased with use and 
decreased with rest.  He denied giving way or locking sensation 
and denied any dislocation or subluxation.  He denied use of a 
brace to either extremity or a cane.  He also denied flare-ups.  
He stated that his activities of daily living were affected when 
it came to running, exercising, and standing.  He denied any 
radiation of pain or numbness and tingling, stating that the pain 
was localized to the lateral and anterior aspect of the ankles.  

Physical examination of the ankles revealed no edema or effusion.  
There was a nine centimeter incisional scar noted to the 
posterior aspect of the left lateral malleolus.  There was pain 
to palpation noted to the anterior tibiofibular ligament 
bilaterally.  There was no edema or effusion noted to the 
bilateral ankles.  There were no muscle spasms noted to the area 
around the bilateral ankles.  There was no atrophy of muscles 
note to the bilateral ankles.    

Active range of motion of the ankles was as follows: dorsiflexion 
from 0 to 15 degrees and plantar flexion from 0 to 40 degrees for 
the right ankle and dorsiflexion from 0 to 15 degrees and plantar 
flexion from 0 to 45 degrees for the left ankle.  There was pain 
noted in all planes of motion throughout the whole arc of motion 
to the left and right ankles with active and passive range of 
motion.  

There was no varus or valgus angulation of the os calcis in 
relationship to the long axis of the tibia and fibula 
bilaterally.  The Veteran had a negative inversion test to the 
left and right ankles.  There was a negative anterior and 
posterior drawer test demonstrating stability to posterior and 
anterior stressing to the bilateral ankles.  

X-ray examination of the ankles showed tiny interior calcaneal 
osteophytes, minimal degenerative changes involving the joint 
space between the right medial malleolus and the talar bone.  No 
other abnormality was seen.  

The ultimate diagnosis was degenerative joint disease of the 
right ankle.  With regard to additional limitation of joint 
function, the examiner indicated that the impairment of joint 
function was determined by the actual range of joint motion as 
reported in the physical examination of the bilateral ankles.  
The examiner noted that he could not, without resorting to mere 
speculation, opine whether pain, including pain on repetition, 
fatigue, weakness, lack of endurance, or incoordination caused 
additional function loss to the bilateral ankles.  

Also of record are VA treatment records dated through October 
2009 showing a history of and treatment regarding the Veteran's 
right ankle degenerative joint disease.  

There are two periods of time at issue here: prior to February 
25, 2009 during which the RO has assigned a noncompensable 
disability; and from February 25, 2009 to the present during 
which the RO assigned a rating of 10 percent.  The Board will 
consider the proper evaluation to be assigned for both time 
periods, pursuant to the Court's holding in Fenderson.

Given the evidence of record, the Board finds that an initial 
compensable disability rating prior to February 25, 2009 is not 
warranted for the Veteran's right ankle disorder.  The Board 
acknowledges the Veteran's report of right ankle pain.  The 
objective evidence, however, does not support a finding that the 
Veteran has a moderate disability of the foot or moderate limited 
motion of the ankle, as there was no tenderness or swelling and 
the Veteran was able to dorsiflex to 20 degrees and plantar flex 
to 45 degrees during the May 2004 VA examination, indicating 
normal range of motion.  Consideration has also been given to 
whether a compensable rating is warranted for the Veteran's right 
ankle disorder on the basis of functional impairment and pain 
pursuant to DeLuca.  The Board acknowledges the Veteran's 
complaint of pain and an inability to do any prolonged walking or 
running, however, the May 2004 VA examiner specifically noted 
that the right ankle range of motion was not additionally limited 
by pain, fatigue, weakness, lack of endurance, or incoordination.  
Moreover, the Veteran denied effect on his occupation, 
specifically denying any lost time from work.  As such, a 
compensable rating is not warranted for the Veteran's right ankle 
disorder under 38 C.F.R. §§ 4.40 and 4.45 pursuant to the 
guidelines set forth in DeLuca.

Also, the Board finds that a disability rating greater than 10 
percent is not warranted for the Veteran's right ankle disorder 
beginning February 25, 2009.  While pain was noted in all planes 
of motion the Veteran had nearly full range of motion during the 
February 2009 VA examination, specifically, 0 to 15 degrees of 
dorsiflexion and 0 to 40 degrees plantar flexion.  As such, the 
Board believes that the overall picture presented is one of 
essentially moderate limitation of motion.  Moreover, while the 
Veteran's complaints of pain on use are noted, there is no 
persuasive evidence that there is any additional functional loss 
due to pain, fatigue, weakness or incoordination to such a degree 
to result in more than moderate limitation of motion of the 
ankle.  In fact, the February 2009 VA examiner opined that there 
was no evidence of any of the DeLuca factors.  Therefore, the 
overall disability picture presented by the Veteran's right ankle 
disorder is that of moderate limitation of motion, which is 
appropriately rated as 10 percent disabling under DC 5271.  The 
Veteran's disability picture does not present such severe 
limitation of motion to the ankle to be characterized as marked 
limitation.  Thus, a 20 percent disability rating under DC 5271 
is not warranted.

Similarly, given the evidence of record, a higher disability 
rating would not be warranted under any other diagnostic code.  
38 C.F.R. § 4.7.  Because the Veteran's limitation of motion of 
the right ankle is compensable, DC 5010 is not applicable.  The 
Board has also considered whether the Veteran would be entitled 
to a compensable evaluation under other diagnostic criteria 
related to the foot. Many of these diagnostic codes do not apply, 
however, as there is no evidence that the veteran has flatfoot 
(DC 5276), bilateral weak foot (DC 5277), acquired claw foot (pes 
cavus) (DC 5278); unilateral metatarsalgia (Morton's disease) (DC 
5279); unilateral hallux valgus (DC 5280); or hammer toe (DC 
5282).  The Board also finds that a compensable evaluation is not 
warranted under the only remaining diagnostic code in the absence 
of moderate malunion or nonunion of the tarsal or metatarsal 
bones.   

The Board also finds that no higher evaluation can be assigned 
pursuant to any other potentially applicable diagnostic code.  
Because there are specific diagnostic codes to evaluate the right 
ankle disorder, consideration of other diagnostic codes for 
evaluating the disability does not appear appropriate.  See 38 
C.F.R. § 4.20 (permitting evaluation, by analogy, where the 
rating schedule does not provide a specific diagnostic code to 
rate the disability).  See Butts v. Brown, 5 Vet. App. 532 
(1993).  Accordingly, the Board finds that the disability ratings 
assigned in this case are appropriate and that the degree of 
impairment resulting from right ankle disorder in this case does 
not more nearly approximate the next higher rating.  

Extraschedular Consideration

As to whether the record raises the matter of referral for an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1), the Board 
finds that the Veteran's disability ratings are manifested by 
pain and limitation of motion of the affected joints.  The rating 
criteria contemplate these impairments.  The Veteran's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluations for the service-connected disorders are 
adequate and referral is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).  111 (2008).



Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 
Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
The notice should also address the rating criteria or effective 
date provisions that are pertinent to the appellant's claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For an increased-compensation claim, section 5103(a) requires, at 
a minimum, that the Secretary (1) notify the claimant that to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment; (2) 
provide examples of the types of medical and lay evidence that 
may be obtained or requested; (3) and further notify the claimant 
that "should an increase in disability be found, a disability 
rating will be determined by applying relevant [DC's]," and that 
the range of disability applied may be between 0% and 100% 
"based on the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment."  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008), vacated on other grounds sub nom.  
Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

In cases where service connection has been granted and an initial 
disability rating and effective date have been assigned, the 
typical service connection claim has been more than 
substantiated, it has been proven, thereby rendering 38 U.S.C.A. 
§ 5103(a) notice no longer required because the purpose that the 
notice is intended to serve has been fulfilled.  Dingess, 19 Vet. 
App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
appellant bears the burden of demonstrating any prejudice from 
defective notice with respect to the downstream elements.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  

Substantially compliant notice was sent in May 2004 and July 2008 
and the claim was readjudicated in a March 2010 supplemental 
statement of the case.  Mayfield, 444 F.3d at 1333.  Moreover, 
the record shows that the appellant was represented by a 
Veteran's Service Organization and its counsel throughout the 
adjudication of the claims.  Overton v. Nicholson, 20 Vet. App. 
427 (2006).

VA has obtained service treatment records, assisted the appellant 
in obtaining evidence, afforded the appellant adequate physical 
examinations, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the appellant the 
opportunity to give testimony before the Board although he 
declined to do so.  All known and available records relevant to 
the issues on appeal have been obtained and associated with the 
appellant's claims file; and the appellant has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a decision on 
the claim at this time.




ORDER

An initial disability rating greater than 10 percent for 
bilateral temporomandibular disorder bruxism is denied.  

An initial compensable disability rating for lumbar scoliosis 
degenerative disc disease L4-5 and facet arthropathy L5-S1 prior 
to February 25, 2009, and greater than 20 percent beginning 
February 25, 2009 is denied.

An initial compensable disability rating for degenerative joint 
disease right ankle prior to February 25, 2009, and greater than 
10 percent beginning February 25, 2009 is denied.




____________________________________________
M.G. MAZZUCCHELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


